Exhibit 10.3.6

FOURTEENTH MODIFICATION OF OFFICE LEASE


THIS FOURTEENTH MODIFICATION OF OFFICE LEASE (this "Fourteenth Modification" )
is entered into a of the 5th day of February, 2015, by and between CRESCENT TC
INVESTORS, L.P., a Delaware limited partnership ("Landlord"), and WESTWOOD
MANAGEMENT CORP., a New York corporation ("Tenant").


RECITALS:


A. The Crescent, a Texas joint venture, predecessor-in-interest to Landlord, and
Tenant executed that certain Office Lease, dated April 9, 1990 (the "Original
Lease" ), covering certain space therein designated as Suite 1110, containing
approximately 1,621 rentable square feet (the "Original Premises" ), situated on
the eleventh floor of 300 Crescent Court which is part of an office building
commonly known as The Crescent®, located at 100, 200 and 300 Crescent Court,
Dallas, Texas (the "Office Building" ).


B. The Original Lease has been amended by (i) that certain First Modification of
Office Lease dated September 11, 1991 (the "First Modification" ), pursuant to
which the Original Premises were expanded to include an additional 1,783
rentable square feet to consist of a total of 3,404 rentable square feet; (ii)
that certain Second Modification of Office Lease dated September 27, 1991 (the
"Second Modification" ), pursuant to which an error in the amount of the monthly
installments of Basic Rental was corrected; (iii) that certain Third
Modification of Office Lease dated October 5, 1994 (the "Third Modification "),
pursuant to which Tenant relocated to Suite 1320, containing approximately 5,322
rentable square feet located in 300 Crescent Court, Dallas, Texas (hereinafter
referred to as the "New Premises" ); (iv) that certain Letter Agreement dated
June 15, 1995 (the "Letter Agreement" ), pursuant to which the term of the
Original Lease was extended for an additional five (5) years, through and
including March 31, 2000; (v) that certain Fourth Modification of Office Lease
dated April 26, 1996 (the "Fourth Modification"), pursuant to which the New
Premises were expanded to include an additional 2,691 rentable square feet
located at 200 Crescent Court, Dallas, Texas (the "First Expansion Space" ) and
an additional 1,770 rentable square feet located in 300 Crescent Court, Dallas,
Texas (the "Second Expansion Space" ), and the term of the Original Lease was
extended through June 30, 2001; (vi) that certain Fifth Modification of Office
Lease dated May 30, 1996 (the "Fifth Modification" ), pursuant to which the New
Premises were expanded to include an additional 167 rentable square feet located
at 200 Crescent Court, Dallas, Texas (the "Third Expansion Space" ); (vii) that
certain Sixth Modification of Office Lease dated September 18, 1997 (the "Sixth
Modification" ), pursuant to which the New Premises were expanded to include an
additional 1,038 rentable square feet located at 200 Crescent Court, Dallas,
Texas (the "Fourth Expansion Space" ); (viii) that certain Seventh Modification
of Office Lease dated June 24, 1998 (the "Seventh Modification" ), pursuant to
which the New Premises were reduced by approximately 3,896 rentable square feet
of space located at 200 Crescent Court, Dallas, Texas (the "Released Space" )
and expanded to include an additional 5,818 rentable square feet located on the
thirteenth floor of 200 and 300 Crescent Court, Dallas, Texas (the "Fifth
Expansion Space" ); (ix) that certain Eighth Modification of Office Lease dated
September 21, 1998 (the "Eighth Modification" ), pursuant to which the New
Premises were expanded to include an additional 665 rentable square feet located
on the thirteenth floor of 200 Crescent Court, Dallas,


The Crescent®/Westwood Management Corporation




--------------------------------------------------------------------------------



Texas (the "Sixth Expansion Space" ); (x) that certain Ninth Modification of
Office Lease dated November 25, 2003 (the "Ninth Modification" ), pursuant to
which the Lease Term was extended and the New Premises, together with the First
Expansion Space, the Second Expansion Space, the Third Expansion Space, the
Fourth Expansion Space, the Fifth Expansion Space and the Sixth Expansion Spa e
and as reduced by' the Released Space, were substituted with approximately
22,002 rentable square feet located on the l h floor of 200 Crescent Court (the
"Relocated Premises "); (xi) that certain Tenth Modification of Office Lease
dated February 24, 2004 (the "Tenth Modification" ), pursuant to which the
Relocated Premises were redefined to contain 21,587 rentable square feet of
space; (xii) that certain Eleventh Modification of Office Lease dated December
9, 2010 (the "Eleventh Modification" ), pursuant to which the Lease Term was
extended and the Relocated Premises were expanded to include Suite 1300,
containing approximately 3,968 rentable square feet, located on the 13th floor
of 200 Crescent Court (the "Seventh Expansion Space" ); (xiii) that certain
Twelfth Modification of Office Lease dated August 17, 2012 (the "Twelfth
Modification" ), pursuant to which the Relocated Premises were expanded to
include additional space located on the 13th floor of 200 Crescent Court
containing approximately 2,683 rentable square feet (the "Eighth Expansion Space
"); and (xiv) that certain Thirteenth Modification of Office Lease dated October
9, 2014 (the "Thirteenth Modification" ), pursuant to which the Relocated
Premises were expanded to include additional space located on the 13th floor of
200 Crescent Court containing approximately 1,210 rentable square feet (the
"Ninth Expansion Space" ).


A.The Original Lease, as modified    by the First Modification, the Second
Modification, the Third Modification, the Letter Agreement, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification, the Eighth Modification, the Ninth Modification, the
Tenth    Modification, the Eleventh Modification, the Twelfth. Modification and
the Thirteenth Modification, is hereinafter referred to as the "Lease". The
Relocated Premises, together with the Seventh Expansion Space, the Eighth
Expansion Space and the Ninth Expansion Space, collectively containing
approximately 29,448 rentable square feet, are hereinafter referred to as the
"Current Premises" . Unless otherwise expressly provided herein, capitalized
terms used herein shall have the same meanings as designated in the Lease.


B.Landlord and Tenant desire to further amend and modify the Lease in certain
respects as provided herein.


AGREEMENT:


In consideration of the sum of Ten Dollars ($10.00), the mutual covenants and
agreements contained herein and in the Lease, and for other good and valuable
consideration , the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby further amend and modify the Lease as follows:


1.Premises. Effective as of the Tenth Expansion Space Commencement Date
(hereinafter defined), the Lease is hereby modified and amended to include
approximately 4,747 rentable square feet, located on the 4th floor of 200
Crescent Court as shown on Exhibit A attached hereto (the "Tenth Expansion
Space" ). As used herein, the term "Tenth Expansion Space Commencement Date"
shall be the earliest of (1) the first business day after the date on which the
Landlord Work (defined in the Work Letter attached as Exhibit B) with respect to
the


The Crescent®/Westwood Management Corporation





--------------------------------------------------------------------------------



Tenth Expansion Space is Substantially Complete, as determined pursuant to the
Work Letter, or
(1)the date on which the Landlord Work with respect to the Tenth Expansion Space
would have been Substantially Complete but for Tenant Delay, as such term is
defined in the Work Letter, or
(2)the date Tenant takes possession of any part of the Tenth Expansion Space for
purposes of conducting business therein. From and after the Tenth Expansion
Space Commencement Date, the term "Premises" wherever used in the Lease or in
this Fourteenth Modification shall mean the Current Premises, together with the
Tenth Expansion Space, collectively containing 34, 195 rentable square feet.
Tenant hereby acknowledges and agrees that the Tenth Expansion Space is leased
by Tenant subject to all terms and conditions of the Lease, as modified by this
Fomteenth Modification.


2.Basic Rental. Effective as of the Tenth Expansion Space Commencement Date, the
Basic Rental due and payable for the Tenth Expansion Space shall be in the
following amounts:


Lease Months
Annual Basic Rental Rate Per Rentable Sguare Foot


Monthly Basic Rental Installment
TESCD - Month 14
$28.50
$11,274.13*
Month 15 -Month 26
$29.00
$11,471.92
Month 27 - Month 38
$29.50
$11,669.71
Month 39 - Month 50
$30.00
$11,867.50
Month 51 - Month 62
$30.50
$12,065.29
Month 63 - Month 74
$31.00
$12,263.08
Month 75 - 11/30/21
$31.50
$12,460.88



TESCD = Tenth Expansion Space Commencement Date Month = One full calendar montb
* Subject to abatement as provided below
Notwithstanding anything to the contrary contained in the foregoing, provided no
uncured event of default exists under the Lease beyond applicable notice and
cure periods, Tenant shall be entitled to an abatement of the Basic Rental next
due and payable for the Tenth Expansion Space for the first two (2) full months
after the Tenth Expansion Space Commencement Date. Rent for any partial month
shall be prorated on a daily basis. Rent for the Tenth Expansion Space shall be
paid in addition to Rent for the Current Premises, and all Rent shall be payable
in accordance with the terms and provisions of the Lease, as modified by this
Fourteenth Modification.


3.
Actual Operating Expenses.



(a)Net Lease Conversion. The Base Rent rates in Paragraph 2 above have been
determined on a "net" lease basis. Accordingly, effective as of the Tenth
Expansion Space Commencement Date, Tenant shall pay Tenant's proportionate share
of Actual Operating Expenses with respect to the Tenth Expansion Space, without
adjustment for a base year or expense stop.


The Crescent®/Westwood Management Corporation





--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained in the foregoing, provided no
uncured event of default exists under the Lease beyond applicable notice and
cure periods, Landlord agrees to abate Tenant's proportionate share of Actual
Operating Expenses (but not the electrical costs described in Paragraph 7(b) of
the Lease) due with respect to the Tenth Expansion Space for the first two (2)
full calendar months after the Tenth Expansion Space Commencement Date.


(b)Cap on Controllable Expenses. Commencing on the Tenth Expansion Space
Commencement Date, with respect to the Tenth Expansion Space only, Tenant's
proportionate share of Controllable Expenses (as defined in the Eleventh
Modification) shall not increase by more than 5% over Tenant's proportionate
share of Controllable Expenses in the previous calendar year, on a
non-cumulative and compounding basis. Tenant shall continue to have a cap on
Controllable Expenses with respect to the Current Premises as provided in the
Lease, as modified by this Fourteenth Modification.


4.Condition of Tenth Expansion Space. Landlord agrees to cause leasehold
improvements to be constructed in the Tenth Expansion Space pursuant to the Work
Letter attached hereto as Exhibit B, which shall be executed by Landlord,
Tenant, and Landlord 's construction manager, Crescent Property Services, LLC.


5.Termination Option. The Lease Termination Option contained in Paragraph 7 of
the Eleventh Modification, is hereby deleted in its entirety.


6.Parking. Effective as of the Tenth Expansion Space Commencement Date, Tenant
shall have the right to lease up to 14 additional unreserved parking spaces in
the Parking Facilities in accordance the Parking Agreement attached to the Ninth
Modification as Rider No. 3, as modified by the Eleventh Modification, the
Twelfth Modification and the Thirteenth Modification. The rates payable for such
unreserved parking spaces shall be as set forth in Paragraph 11 of the Eleventh
Modification.


7.Broker. Tenant represents and warrants that no broker or agent has represented
Tenant in connection with this Fourteenth Modification, other than Jones Lang
LaSalle Brokerage, Inc. ("Broker") whose commission shall be paid by Landlord in
accordance with a separate agreement between Landlord and Broker. Except as
provided in the immediately preceding sentence, each party shall indemnify and
defend the other party against any Claims for real estate commissions or fees in
connection with this Fourteenth Modification made by any other party claiming
through the indemnifying party. The foregoing indemnification obligation of each
indemnifying party shall include indemnification of any affiliates or
subsidiaries of the foregoing, and all of their respective officers, directors,
employees, shareholders, members, partners, agents and contractors (and, in the
case of Landlord as the indemnified party, shall include Landlord's mortgagees
and the manager of the Office Building).


8.ERISA Representation. Tenant represents that (i) neither Tenant nor any entity
controlling or controlled by Tenant owns a ten percent (10%) or more interest
(within the meaning of Prohibited Transaction Class Exemption 84-14) in JPMorgan
Chase Bank, N.A. ("JPMorgan" ) or any of JPMorgan's affiliates, and (ii) neither
JPMorgan, nor any of its


The Crescent®/Westwood Management Corporation



--------------------------------------------------------------------------------





affiliates, owns a ten percent (10%) or more interest in Tenant or any entity
controlling or controlled by Tenant.


9.Time of the Essence. Time is of the essence with respect to Tenant's execution
and delivery of this Fourteenth Modification to Landlord. If Tenant fails to
execute and deliver a signed copy of this Fourteenth Modification to Landlord by
5:00 p.m. (Dallas, Texas time), on February 12, 2015, it shall be deemed null
and void and shall have no force or effect, unless otherwise agreed in writing
by Landlord. Landlord's acceptance, execution and return of this document shall
constitute Landlord's agreement to waive Tenant's failure to meet the foregoing
deadline.


10.Miscellaneous. This Fourteenth Modification shall become effective only upon
full execution and delivery of this Fourteenth Modification by Landlord and
Tenant. This Fourteenth Modification contains the parties' entire agreement
regarding the subject matter covered by this Fourteenth Modification, and
supersedes all prior correspondence, negotiations, and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in this Fourteenth Modification.
Except as modified by this Fourteenth Modification, the terms and provisions of
the Lease shall remain in full force and effect, and the Lease, as modified by
this Fourteenth Modification, shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns. In case
of a conflict between the Lease and this Fourteenth Modification, the terms of
this Fourteenth Modification shall control.


11.Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease and each party represents and warrants to the other
that to its current actual knowledge, it has no defenses thereto. Additionally,
Tenant further confirms and ratifies that, as of the date hereof, (a) the Lease
is and remains in good standing and full force and effect, and (b) to its
current actual knowledge, Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto. Landlord confirms that, to its current actual knowledge, Tenant is not
in default under the Lease.


[Remainder of page intentionally left blank]


































The Crescent®/Westwood Management Corporation



--------------------------------------------------------------------------------





EXECUTED as of the day and year first above written.




LANDLORD:


CRESCENT TC INVESTORS, L.P.,
a Delaware limited partnership


By:    Crescent TCI GP, LLC.,
a Delaware limited liability company, its general partner




By: /s/ Dianna Russo
Name: Dianna Russo
Title: President






TENANT:


WESTWOOD MANAGEMENT CORP.,
a New York corporation


By: /s/ Julie K. Gerron
Name: Julie K. Gerron
Title: General Counsel




















The Crescent®/Westwood Management Corporation





